DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-18 are allowed. The following is an examiner's statement of reasons for allowance:
 
2. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the covering member is arranged onto the substrate such that a substrate capacitance and a covering member capacitance are connected in series, the substrate capacitance being a capacitance of the substrate and the covering member capacitance being a capacitance of the covering member; and
wherein the covering member capacitance is lower than the substrate capacitance.

3.	Claims 2-18 are allowed due to the fact that they further limit and depend on claim 1.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Peng (Pub. No.: US 2013/0270521) teaches a flow passage provided in a nanopore sensor, the flow passage comprising:
a substrate (Figs. 1-2, see 101 and [0024]-[0031]); and
a covering member (Figs. 1-2, see 102 and [0024]-[0031]) provided at a position corresponding to the substrate;
wherein the substrate comprises a substrate opening that penetrates the substrate in a first direction, the first direction being a thickness direction of each of the substrate and the covering member (Figs. 1-2, see 109 and [0024]-[0031]);
wherein the covering member comprises a covering member opening that penetrates the covering material in the first direction (Figs. 1-2 and [0024]-[0031]); 
wherein the covering member opening is provided such that the substrate opening is not covered with the covering member (Figs. 1-2 and [0024]-[0031]). 

b)	Rosenstein (Pub. No.: US 2015/0369776) a flow passage provided in a nanopore sensor, the flow passage comprising:
a substrate (Figs. 1 and/or 11, and [0045] and/or [0063]-[0066]); and
a covering member provided at a position corresponding to the substrate (Figs. 1 and/or 11, and [0045] and/or [0063]-[0066]);
wherein the substrate comprises a substrate opening that penetrates the substrate in a first direction, the first direction being a thickness direction of each of the substrate and the covering member (Figs. 1 and/or 11, and [0045] and/or [0063]-[0066]);
wherein the covering member comprises a covering member opening that penetrates the covering material in the first direction (Figs. 1 and/or 11, and [0045] and/or [0063]-[0066]); 
wherein the covering member opening is provided such that the substrate opening is not covered with the covering member (Figs. 1 and/or 11, and [0045] and/or [0063]-[0066]). 

c)	WANG (Pub. No.: WO 2018/136497) teaches a flow passage provided in a nanopore sensor, the flow passage comprising:
a substrate (Figs. 2-3, see 210 and Pages 6-8); and
a covering member (Figs. 2-3, see 220 Pages 6-8) provided at a position corresponding to the substrate;
wherein the substrate comprises a substrate opening that penetrates the substrate in a first direction, the first direction being a thickness direction of each of the substrate and the covering member (Figs. 2-3, see 230 and 216 Pages 6-8);
wherein the covering member comprises a covering member opening that penetrates the covering material in the first direction (Figs. 2-3, see 230 and 216 Pages 6-8); 
wherein the covering member opening is provided such that the substrate opening is not covered with the covering member (Figs. 2-3, see 230 and 216 Pages 6-8).

d)	Chen (Pub. No.: US 2014/0221249) teaches “A method of analyzing molecules using a nanopore array including a plurality of cells included on a chip is disclosed. Nanopores are caused to be formed in at least a portion of the plurality of the cells. A first physical measurement of the nanopores is evaluated. It is determined whether to cause the molecules to interact with the nanopores” (Abstract).

5.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further required substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.


	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867